DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/454,996 filed on 6/27/2019. Claims 1-4, 6-7, 9-10, 16-18 were amended, claims 11, 15 and 19-20 were cancelled, and claims 21-24 were newly added in the reply filed on 2/18/2022. Claims 1-3, 6-7, 9-10, 16, 18 and 23-24 were amended, claims 21-22 were cancelled, and claims 25-26 were newly added in the reply filed on 6/29/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that a human using a pen and paper “cannot generate a visualization based on one or more measurements exceeding a threshold level and automatically transmit the visualization in near real time electronically to a computing device associated with a  predetermined entity,” but Examiner respectfully disagrees. Examiner argues that a human with pen and paper can generate a visualization using pen and paper based on the measurement information exceeding a threshold, and transmit the pen and paper visualization to a predetermined entity. Applicant has not provided an argument directed to why this would not be possible using pen and paper.
Applicant further argues that the limitations of claim 1 are not abstract because a human mind is not equipped with sensors, but, as noted in the rejection below, the sensors included in the claim language are not considered part of the abstract idea. Instead they are treated as extra-solution activity in the form of mere data gathering using the additional element sensors. Applicant goes on to argue that “a human mind using pen and paper cannot practically monitor multiple environmental conditions an item is exposed to while the item is transported, compare the monitored environmental conditions to multiple thresholds, and generate the claimed visualization for transmission to a predetermined entity.” Examiner respectfully disagrees. Examiner argues that a human with pen and paper can generate a visualization using pen and paper based on the measurement information exceeding a threshold, and transmit the visualization to a predetermined entity. As shown in the rejection below, Examiner does not include the claimed sensors and computing device as part of the abstract idea, because those are additional elements. While Applicant argues that a human mind is not equipped with sensors to accurately measure environmental conditions or means to generate and transmit a visualization electronically to a computing device, Examiner respectfully argues that what is claimed in the abstract idea (as laid out in the rejection) merely includes obtaining measurements (a human receiving measurement information), generating a visualization (a human drawing something), and transmitting the visualization to an entity (a human sending the visualization to an entity). The means of gathering the obtained data is handled by the sensor and the means of electronically transmitting the visualization is handled by the generic computer environment comprising a computer upon which the method of claim 1 is implemented and a computing device that corresponds to a predetermined entity associated with the item. These are both classified as additional elements by Examiner, and therefore should not be considered as part of the abstract idea.
Applicant further argues that the Intellectual Ventures case cited by Examiner is not analogous to the pre-determined threshold setting performed in Applicant’s invention. Examiner disagrees, however, and maintains that although Intellectual Ventures is applied to a financial field, the concept of setting pre-determined thresholds to trigger a notification is still the same. Similarly, the form the notification takes (a graphic notification vs. a text notification) does not need to be identical in order for the core concept (a notification transmitted based on a pre-determined threshold being exceeded) to be analogous. While Examiner concedes that Intellectual Ventures covers pre-set limits in a financial setting instead of pre-set limits in a transportation environmental condition setting, Examiner respectfully argues that the abstract idea is analogous. The abstract idea comprises managing human behavior in a business setting (in this case a commercial logistics setting, making determinations on goods delivered from one location to another) based on certain data thresholds being exceeded.
Applicant further argues that even though claim 1 involves measurements of the environmental conditions being generated while the item is being transported from an origination location to a destination location does not mean that the claim, as a whole, is directed to “shipping of items between locations.” Examiner disagrees, however, and maintains that claim 1 is merely directed to monitoring environmental conditions of items being shipped, and providing a notification if certain environmental conditions levels during shipment are exceeded. Examiner respectfully argues that claim 1 is directed to monitoring and tracking items being shipped between locations, and that the form in which the monitored status of the shipment are communicated (graphic notification) does not exclude the abstract idea from being considered directed to “fundamental economic practices.” Further, structure and determinations made in a goods delivery environment has been recognized by the courts as a fundamental economic practice ("[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, LLC, 958 F.3d 1178, 1181 (Fed. Cir. 2020)) and a Method of Organizing Human Activity.
Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business-related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. Examiner respectfully argues that claim 1 is not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that claim 1 is directed to an abstract idea.
Regarding Applicant’s argument starting on page 20 regarding claims 1-10, 12-14, 16-18 and 23-26: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are moot.
Applicant argues that Bobo in view of Titus in view of Chopko fail to teach the limitations of amended claim 1, but, as shown in the rejection below, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714). Examiner argues that Jones teaches the limitations previously cited as being taught by Titus and Chopko, and that Bobo in view of Jones now teaches all amended claim 1 limitations. Claims 2-10, 12-14, 16-18 and 23-26 remain rejected for the same reasons.
Applicant argues that Bobo in view of Titus fail to teach the limitations of amended claim 2, but, as shown in the rejection below, claim 2 is now rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Law (U.S. Pub. No. 2017/0229000). Examiner argues that Jones and Law teach the limitations previously cited as being taught by Titus, and that Bobo in view of Jones in view of Law now teaches all amended claim 2 limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-14, 16-18 and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 16 describe a method, a system, and a computer-readable storage medium, respectively, used to perform the steps of: receiving event data indicating one or more measurements of an environmental condition, determining that at least one of the measurements exceed a threshold, generating a visualization based on the at least one of the measurements exceeding the threshold, and transmitting the visualization. Therefore, claims 1, 9 and 16 are each directed to one of the four statutory categories of invention: a method, a machine, and an article of manufacture, respectively.
The limitations A computer-implemented method, comprising: receiving ... event data indicating measurements of environmental conditions, the measurements of the environmental conditions being generated while the item is being transported from an origination location to a destination location; determining ... based on resistance data that defines a plurality of threshold levels for the environmental conditions in association with the item, that one or more of the measurements exceed at least one of a first threshold level or a second threshold level for a specific environmental condition associated with the item; generating, based on the one or more measurements exceeding at least one of the first threshold level or the second threshold level, a visualization that includes: a first graphical element that is graphically representative of the item, and a second graphical element that is graphically representative of the specific environmental condition and positioned with respect to the first graphical element to indicate the item being subjected to a probability of damage that results from the specific environmental condition, the second graphical element comprising a first graphic indicating that the item is at risk of becoming damaged based on the one or more measurements exceeding only the first threshold level, the second graphical element comprising a second graphic indicating that the item has been damaged based on the one or more measurements exceeding both the first threshold level and the second threshold level; and automatically causing transmission of the visualization ... to a predetermined entity associated with the item responsive to the first threshold level or the second threshold level being exceeded, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of receiving event data indicating one or more measurements of an environmental condition (“Mental Processes”), determining that at least one of the measurements exceed a threshold (“Mental Processes”), generating a visualization based on the at least one of the measurements exceeding the threshold (“Mental Processes” (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” (See MPEP § 2106.04(a)(2)(III)), and transmitting the visualization (“Mental Processes” (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” (See MPEP § 2106.04(a)(2)(III)). Emphasis added for the MPEP language “or by a human using a pen and paper” for the generating a visualization step and transmitting the visualization step of the claimed method. The environmental condition data for a container could be recorded using pen and paper (i.e. a first graphical element that is graphically representative of the item), and said recording on paper could then be underlined, boxed, or otherwise visually highlighted (i.e. a second graphical element that is graphically representative of the environmental condition) using a pen. The visually highlighted data recorded on the paper could then be transmitted in its pen and paper form to a predetermined entity associated with the item by physically handing them the paper. 
Examiner further rejects the claims under 35 U.S.C. 101 on the basis that the aforementioned abstract idea is analogous to the following example of “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) described in MPEP § 2106.04(a)(2)(c): “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.” Similarly to the example, the aforementioned abstract idea receives information, determines that the information exceeds a predetermined threshold, and creates/sends a notification based on the exceeding of the predetermined threshold. The abstract idea furthermore describes the steps related to “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) during the shipping of items between locations, which is classified as “Certain Methods of Organizing Human Activity” (e.g. fundamental economic practices). The abstract idea can therefore additionally be categorized as “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) and “Certain Methods of Organizing Human Activity” (e.g. fundamental economic practices). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior, and fundamental economic practices). Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally implement the concept of the aforementioned abstract idea using sensors (claims 1 and 16), a computing device (claims 1, 9 and 16), one or more processors (claims 1, 9 and 16), a memory (claim 9), and a computer-readable storage medium (claim 16). The claims recite extra-solution activity in the form of mere data gathering using the additional element sensors (receiving, from a sensor associated with an item, event data). The additional elements a computing device, one or more processors, a memory, and a computer-readable storage medium are recited at a high level of generality and is merely invoked to generally link the aforementioned abstract idea to a technological environment. The additional elements do not integrate the abstract idea into a practical application because when viewed together the sensor is merely used for extra-solution data gathering, and generally linking the abstract idea technological environment (computing device, one or more processors, a memory, and a computer-readable storage medium) is not a practical application of the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed sensors (described in paragraphs [0031]; [0033]; [0042]) and computing device (described in paragraph [0105]), one or more processors (described in paragraph [0105]), a memory (described in paragraph [0097]), and a computer-readable storage medium (described in paragraph [0098]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized that they were conventional. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore, the claims are not patent eligible.
Claims 2-8, 10, 12-14, 17-18 and 23-26 have been given the full two-part analysis including analyzing the limitations both individually and in combination. Claims 2-8, 10, 12-14, 17-18 and 23-26 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claims 2 and 3 recite an animation and claim 8 recites a plurality of ledgers of a blockchain, these additional elements do not integrate the judicial exception into a practical application. The additional element an animation is considered insignificant extra-solution activity since the information conveyed in the animation is the same as the information conveyed in the non-animated visualization. The additional element a plurality of ledgers of a blockchain is considered insignificant extra-solution activity in the form of storing and retrieving information in memory (causing at least some of the event data to be stored in a plurality of ledgers of a blockchain) (see MPEP § 2106.05(d)(II)). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract idea. The additional element animation is considered to be well-understood, routine, and conventional activity based on the conventional use of animation in computer graphical user interfaces (see Windows Hourglass Cursor [https://en.wikipedia.org/wiki/Windows_wait_cursor] and Apple’s Spinning Pinwheel Cursor [https://en.wikipedia.org/wiki/Spinning_pinwheel]; see also para 0038 describing it at a high level of generality). The additional element a plurality of ledgers of a blockchain (described in paragraphs [0039-0040]) is described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized it as merely a generic means of storing and retrieving data. Therefore, the claimed plurality of ledgers of a blockchain is considered a well-understood, routine, and conventional tool to perform the abstract idea. Therefore, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a generic computer and well-understood, routine, and conventional tools, as tools to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 12-14, 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714).
Regarding the following claim 1, 9 and 16 limitations, Bobo, as shown, discloses the following limitations:
A computer-implemented method, comprising: receiving, from sensors associated with an item, event data indicating measurements of environmental conditions ...  [See [0065]; [0026]; [0127]; Bobo teaches using a suite of sensors 24 to monitor environmental conditions of a plurality of containers being transported.]
... determining, by a processor and based on resistance data that defines a plurality of threshold levels for the environmental conditions in association with the item, that one or more of the measurements exceed at least one of a first threshold level ... for a specific environmental condition associated with the item; [See [0015]; Bobo teaches preset acceptable environmental condition levels defined by the asset owners. Bobo further teaches sending an alert whenever a measured environmental condition parameter crosses outside the acceptable levels (i.e.  measurements of the environmental condition exceed the threshold level).]
... generating, based on the one or more measurements exceeding at least one of the first threshold level or the second threshold level, a visualization that includes: a first graphical element that is graphically representative of the item, and a second graphical element that is graphically representative of the specific environmental condition and positioned with respect to the first graphical element to indicate the item being subjected to a probability of damage that results from the environmental condition; [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number (i.e. a first graphical element that is graphically representative of the item), and when the container is experiencing an environmental condition outside allowable levels (i.e. based on the one or more measurements exceeding at least one of the first threshold level), a distinct red border (i.e. a second graphical element that is graphically representative of the specific environmental condition) appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels the asset is in a potentially damaging environment or potentially experienced damage (i.e. positioned with respect to the first graphical element to indicate the item being subjected to a probability of damage that results from the environmental condition).]
... and automatically causing transmission of the visualization to a computing device that corresponds to a predetermined entity associated with the item responsive to the first threshold level or the second threshold level being exceeded. [See [0015]; [0017]; Bobo teaches displaying a graphical user interface (comprising the button labeled with the container identification number and distinct red border described above) to a program operator in charge of monitoring environmental conditions of a container.]
While Bobo implies that its asset tracking functions take place during transportation between locations, it does not explicitly disclose two locations between which the transportation takes place. Jones does, however, disclose asset tracking during the transportation of packages between two locations as shown below:
... the measurements of the environmental conditions being generated while the item is being transported from an origination location to a destination location; [See [0066]; [0205]; Jones teaches tracking environmental conditions while transporting them between a source location and a destination location.]
Further, Bobo does not disclose the following limitations alone, however Bobo in view of Jones does:
... a second threshold level ... [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation. Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred and red to indicate major quality degradation has occurred (i.e. a second threshold).]
... the second graphical element comprising a first graphic indicating that the item is at risk of becoming damaged based on the one or more measurements exceeding only the first threshold level, the second graphical element comprising a second graphic indicating that the item has been damaged based on the one or more measurements exceeding both the first threshold level and the second threshold level; [See (Fig. 12, elements 302a-d and 304a-d); [0104]; Bobo teaches an embodiment in which buttons labeled Shock, Vibration, Temperature, and Humidity are outlined in red (i.e. the second graphical element comprising a second graphic indicating that the item has been damaged based on the one or more measurements exceeding ... the first threshold) when the corresponding measurement readings are outside the preset acceptable range (i.e. the specific environmental condition for which the threshold level is exceeded).] [See Jones [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation (i.e. indicating that the item has been damaged). Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred (i.e. the first threshold) and red to indicate major quality degradation has occurred (i.e. the second threshold).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature and the threshold indicating feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results. Further, by making this combination, the system of Bobo would be able to graphically indicate the level of potential degradation of items in transit. While Bobo teaches using a red border to indicate potential item damage based on environmental conditions exceeding a threshold, Bobo in view of Jones would be able to indicate different levels of potential item damage. This would benefit a user of the system by communicating this more detailed potential item damage information, thereby allowing the user to have a more detailed understanding of the status of the items in transit.
Regarding the following claim 4 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the generating the visualization includes combining a visualization effect that corresponds to the specific environmental condition with the first graphical element that is graphically representative of the item. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 5 and 12 limitations, Bobo in view of Jones, as shown, disclose all claim 1, 4 and 9 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 4, wherein the visualization effect includes a graphical representation of at least one of: the item being exposed to a pressure-threshold, the item being exposed to an acceleration-threshold, the item being exposed to a humidity-threshold, or the item being exposed to a temperature-threshold. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0065]; Bobo teaches displaying a container identification number paired with a distinct color border representative of an environmental condition exceeding a threshold including any of the following: temperature, humidity, acceleration or pressure.]
Regarding the following claim 6 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization is graphically indicative of the item being subjected to the probability of damage based on exposure to the first threshold or the second threshold level for the specific environmental condition at a specific portion of a shipping route ... [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels, whether that be at a time or during a period of time, the asset is in a potentially damaging environment or potentially experienced damage.]
While Bobo implies that its asset tracking functions take place during transportation between locations, it does not explicitly disclose two locations between which the transportation takes place. Jones does, however, disclose asset tracking during the transportation of packages between two locations as shown below:
... from the origination location to the destination location ... [See [0066]; [0205]; Jones teaches tracking environmental conditions while transporting them between a source location and a destination location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 10 limitations, Bobo in view of Jones, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the computer-readable instructions further cause the one or more processors to select the second graphical element that is graphically representative of the specific environmental condition in response to determining that the first threshold level or the second threshold level for the specific environmental condition has been exceeded. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 13 limitations, Bobo in view of Jones, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the first graphical element that is graphically representative of the item is a digital image that corresponds to a listing of the item. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number.]
Regarding the following claim 14 limitations, Bobo in view of Jones, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the product data further includes the first graphical element that is graphically representative of the item. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number.]
Regarding the following claim 17 limitations, Bobo in view of Jones, as shown, disclose all claim 16 limitations. Bobo further discloses the following limitations:
The computer-readable storage medium of claim 16, wherein the computer-readable storage medium has further computer-executable instructions stored thereupon to generate the visualization by compositing the first graphical element that is graphically representative of the item into a positional reference of the second graphical element that is graphically representative of the specific environmental condition. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 23 limitations, Bobo in view of Jones, as shown, discloses all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein different positionings of the second graphical element with respect to the first graphical element are indicative of different levels of risk that the item will be damaged due to the specific environmental condition. [See (Fig. 13, elements 322, 328, 327a-f, 329a-b); [0105-0107]; Bobo teaches a status bar 328 including indicators 327a-f and 329a-b representing temperatures measured by sensors 102 and 104. Bobo further teaches the position of the indicators 327a-f and 329a-b representing different levels of risk of damage to the contents of the container based on the position of the sensor relative to the contents of the container and temperature reading, and that the indicators will be marked red when measurement readings are outside of a predefined range (threshold).]

Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Law (U.S. Pub. No. 2017/0229000).
Regarding the following claim 2 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization comprises ... the second graphical element that is graphically representative of the specific environmental condition with respect to the first graphical element to represent the item being subjected to the specific environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button (i.e. the second graphical element).]
Bobo in view of Jones does not, however Law does, disclose the following limitations:
... an animation that includes a plurality of frames that when displayed sequentially animate ... [See [0077; Fig. 4]; Law teaches using a visual indication when a time-temperature threshold has been exceeded comprising a blinking light signal (i.e. an animation that includes a plurality of frames that when displayed sequentially animate).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the indicator animating feature of Law.  By making this combination, the system of Bobo would be able to indicate to an operator that a threshold has been exceeded in a more engaging and attention-grabbing way. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Moreover, any differences between the temperature information conveyed in the prior art applied and the claimed temperature information conveyance can only be found in the non-functional descriptive material of the data (i.e., an animation that includes a plurality of frames that when displayed sequentially animate).  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Conveying the information by way of sequential animated frames versus another descriptive way (e.g., textually, still graphics, color coding, etc.) is not functionally related to the substrate generic computer device (which is capable of displaying any or all of these) and does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).
Regarding the following claim 3 and 18 limitations, Bobo in view of Jones, as shown, disclose all claim 1 and 16 limitations while Bobo in view of Jones in view of Law discloses all claim 2 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 2, wherein the ... (visualization) ... is shown with respect to a timeline that indicates one or more points in time at which the item has been subjected to the first threshold level ... for the specific environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches displaying a timeline representative of environmental condition data collected and including a graphical indicator representative of allowable levels of an environmental condition, as well as data points beyond the graphical indicator representative of times in which the allowable levels of an environmental condition were exceeded (i.e. indicates one or more points in time at which the item has been subjected to the first threshold level and the second threshold level for the environmental condition).]
Bobo does not, however Jones does, disclose the following limitations:
... the first threshold level and the second threshold level for the specific environmental condition; [0134]; (Fig. 21); [0205]; Jones teaches using different colors (green, yellow, and red) to represent different quality degradation. Specifically, Jones teaches its system using yellow to indicate that partial quality degradation has occurred and red to indicate major quality degradation has occurred (i.e. a second threshold).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the dual threshold indicating feature of the asset tracking environmental condition monitoring system of Jones.  By making this combination, the system of Bobo would be able to graphically indicate the level of potential degradation of items in transit. While Bobo teaches using a red border to indicate potential item damage based on environmental conditions exceeding a threshold, Bobo in view of Jones would be able to indicate different levels of potential item damage. This would benefit a user of the system by communicating this more detailed potential item damage information, thereby allowing the user to have a more detailed understanding of the status of the items in transit.
Bobo in view of Jones does not, however Law does, disclose the following limitations:
... the animation ... [See [0077; Fig. 4]; Law teaches using a visual indication when a time-temperature threshold has been exceeded comprising a blinking light signal (i.e. an animation that includes a plurality of frames that when displayed sequentially animate).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the indicator animating feature of Law.  By making this combination, the system of Bobo would be able to indicate to an operator that a threshold has been exceeded in a more engaging and attention-grabbing way. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Moreover, any differences between the temperature information conveyed in the prior art applied and the claimed temperature information conveyance can only be found in the non-functional descriptive material of the data (i.e., an animation that includes a plurality of frames that when displayed sequentially animate).  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  Conveying the information by way of sequential animated frames versus another descriptive way (e.g., textually, still graphics, color coding, etc.) is not functionally related to the substrate generic computer device (which is capable of displaying any or all of these) and does not impart a patentable distinction because the difference is '"useful and intelligible only to the human mind.'" In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Ko (U.S. Pub. No. 2020/0005240).
Regarding the following claim 7 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization ... (is displayed) ... when the one or more measurements exceed the first threshold level or the second threshold level for the specific environmental condition associated with the item. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Bobo in view of Jones does not, however Ko does, disclose the following limitations:
The computer-implemented method of claim 1, wherein the visualization further includes a third graphical element that is graphically representative of a carrier entity having custody of the item ... [See [0116-0117]; (Fig. 22, element 701); Ko teaches displaying a driver identification number representative of a driver transporting packages along a delivery route (i.e. a third graphical element that is graphically representative of a carrier entity having custody of the item).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring display of Bobo in view of Jones with the driver identification display of Ko.  By making this combination, the system of Bobo would be able to provide more information to a program operator regarding the transportation of an asset. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.

Claims 8 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Jones (U.S. Pub. No. 2019/0114714) in view of Jurich (U.S. Pub. No. 2020/0042933).
Regarding the following claim 8 limitations, Bobo in view of Jones, as shown, disclose all claim 1 and 9 limitations. Bobo in view of Jones do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising causing at least some of the event data to be stored in a plurality of ledgers of a blockchain. [See [0029]; Jurich teaches lock units used to secure cargo generating a new blockchain entry at certain events, including tampering events.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones with the blockchain event data recording of Jurich.  By making this combination, the tamper event sensors, temperature sensors, etc. described in Bobo paragraph [0065] would be able to trigger the recording of associated event data on a blockchain. This would allow the event data to be more secure and less vulnerable to manipulation by the delivery driver or another party. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 24 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo in view of Jones do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: receiving, prior to the item being transported, a smart contract associated with the item, the smart contract being encoded with a shipping change and triggering criteria, the triggering criteria including the threshold level for the specific environmental condition associated with the item; and responsive to determining that the one or more measurements exceed the threshold level, including an action user interface element in the visualization that is selectable to initiate the shipping change while the item is being transported. [See [0038]; [0021]; [0055]; [0037]; Jurich teaches using a smart contract to prompt a consumer to select either “accept” or “reject” an action by an insurer, retailer, manufacturer or other party (i.e. a shipping change) based on sensor measurements indicating goods have been damaged based on predetermined thresholds. Jurich further teaches that the smart contract can trigger the action when a shipper who currently has possession is about to hand over the goods to a second shipper (i.e. while the item is being transported).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones with the smart contract consumer prompt triggering of Jurich. By making this combination, the system of Bobo in view of Jones would be able to prompt a consumer to accept or reject predetermined actions based on detected risk of damage to goods. This would benefit the system of Bobo in view of Jones by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 25 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo in view of Jones do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: receiving, prior to the item being transported, a smart contract associated with the item, the smart contract being encoded with a price modification and triggering criteria, the triggering criteria including a threshold level for the specific environmental condition associated with the item; and responsive to determining that the one or more measurements exceed the threshold level, including an action user interface element in the visualization that is selectable to accept shipment of the item at a reduced price as modified by the price modification. [See [0038]; [0021]; [0055]; [0037]; [0023]; Jurich teaches using a smart contract to prompt a consumer to select either “accept” or “reject” items at a discounted price based on sensor measurements indicating goods have been damaged based on predetermined thresholds.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones with the smart contract price modification consumer prompt of Jurich. By making this combination, the system of Bobo in view of Jones would be able prompt a consumer to accept a modified price of goods based on detected risk of damage to goods. This would benefit the system of Bobo in view of Jones by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 26 limitations, Bobo in view of Jones, as shown, disclose all claim 1 limitations. Bobo in view of Jones do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 25, further comprising, responsive to determining that the one or more measurements exceed the threshold level, including an additional action user interface element in the visualization that is selectable to refuse shipment of the item. [See [0038]; [0021]; [0055]; [0037]; Jurich teaches using a smart contract to prompt a consumer to select either “accept” or “reject” an action by an insurer, retailer, manufacturer or other party based on sensor measurements indicating goods have been damaged based on predetermined thresholds.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Jones with the smart contract consumer prompt triggering of Jurich. By making this combination, the system of Bobo in view of Jones would be able to prompt a consumer to accept or reject predetermined actions based on detected risk of damage to goods. This would benefit the system of Bobo in view of Jones by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brady (U.S. Pub. No. 2018/0024554) teaches an autonomous vehicle with a self-monitoring delivery storage container.
Titus (U.S. Pub. No. 2010/0299640) teaches animating a visual representation of an item in transit to reflect real-world damage to it based on transit environmental conditions.
Chopko (US. Pub. No. 2019/0303852) teaches first and second thresholds set for environmental conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628